Keating, J. (concurring).
I agree that the order of the Appellate Division should be affirmed, without costs.
The Commissioner has ample power to require information concerning an applicant’s criminal background since, in my view, criminal conduct is reasonably related to an applicant’s “ fitness ” to operate a motor vehicle. Fitness includes conduct which indicates a general regard for the law and for the safety of others. Petitioner’s criminal record discloses a 1940 conviction for burglary, a 1947 conviction for murder, and a 1961 conviction for assault. These substantive crimes are sufficient justification for denying petitioner’s application for an operator’s license at the present time.
In addition, petitioner’s concealment of his conviction for murder on his prior application for a chauffeur’s license and his concealment of his burglary conviction on this application justified the Commissioner’s exercise of discretion in denying the present application for an operator’s license.